Citation Nr: 1543202	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-02 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for a thoracolumbar spine strain.

2.  Entitlement to an increased evaluation in excess of 10 percent for a cervical spine strain.

3.  Entitlement to an effective date earlier than December 5, 2011 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney at Law



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 2002 to September 2006.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional documents that are either duplicative of the records in the VBMS file or irrelevant to the issues decided herein.   

The Veteran requested a Board videoconference hearing before a Veterans Law Judge in a March 2015 VA Form 9.  However, he cancelled that request in an April 2015 attorney letter.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  


FINDINGS OF FACT

1.  In April 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his attorney that the appeal was being withdrawn for the issues of increased ratings for a thoracolumbar spine strain and for a cervical spine strain.

2.  As of June 10, 2008, the Veteran met the schedular criteria for TDIU at 70 percent.  He did not meet those criteria prior to that time.

3.  As of June 10, 2008, the evidence demonstrates that the Veteran was unable to secure or follow a substantially gainful occupation due to the combination of his service-connected disabilities.

4.  A TDIU was factually ascertainable in June 2008, within the one-year period before the receipt of the May 2009 claim for an increased rating.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of an increased rating for a thoracolumbar spine strain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of an increased rating for a cervical spine strain.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The requirements have been met for an earlier effective date of June 10, 2008, for the grant of TDIU.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.155, 3.156, 3.159, 3.400, 4.16(a), 4.19, 4.25 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Because the Board is granting the earlier effective date issue in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

II.  Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, in an April 2015 attorney letter submitted on behalf of the Veteran, he withdrew the appeal for the issues of increased ratings for a thoracolumbar spine strain and for a cervical spine strain.  Hence, there remain no allegations of errors of fact or law for appellate consideration for these particular issues.  Accordingly, the Board does not have jurisdiction to review these issues; hence, they are dismissed.

III.  Earlier Effective Date for TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  "Unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

A TDIU claim is a claim for increased compensation; thus, the effective date rules for increased compensation generally apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449, 453 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

With regard to an earlier effective date for a TDIU, the Federal Circuit has held once a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether he or she is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  See also VAOPGCPREC 12-2001 (July 6, 2001).  However, there must be cogent evidence of unemployability in the record.  Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). VA must consider a TDIU claim in this instance even though the Veteran did not make a specific request for a TDIU.  Roberson, 251 F.3d at 1384. 

In Rice v. Shinseki, 22 Vet. App. 447, 452-455 (2009), the Court further that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation. 

Moreover, as to the effective date for TDIU, VA is required to consider the potential applicability of 38 C.F.R. § 3.156(b), which provides that "[n]ew and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed . . . will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period." 

The principle of staged ratings may be applied in considering the effective date for a TDIU evaluation as either part of the initial disability evaluation or as part of a claim for increase.  See e.g., Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In summary, the effective date assignable for a TDIU rests on two separate determinations.  See 38 C.F.R. § 3.400(o)(1) and (2).  First, there needs to be a finding as to the date on which the appellant initiated his increased rating/TDIU claim in a formal or informal claim.  Second, there needs to be a finding as to what date the medical and lay evidence of record showed his entitlement to TDIU arose.  In other words, a finding must be made regarding when his service-connected disabilities, alone, rendered him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16.

In the November 2012 rating decision on appeal, the RO granted entitlement to TDIU effective from December 5, 2011, which was the date of the formal TDIU application (VA Form 21-8940, Application for Increased Compensation Based on Unemployability).  The date of entitlement (based on the Veteran meeting the percentage requirements for TDIU on that date) was June 10, 2008.  Since the date of the claim was later than the date of entitlement, the date of claim (December 5, 2011) was the effective date assigned for the grant of TDIU.  See 38 C.F.R. §§ 4.16(a), 4.25, 3.400.

The Veteran has expressed disagreement with the effective date assigned for the grant of TDIU.  Specifically, the Veteran contends that his service-connected disabilities (in particular his psychiatric, lumbar spine, and cervical spine disabilities) have prevented him from working since June 2008, which he believes should be the proper effective date for TDIU.  See December 2012 NOD; April 2015 attorney letter.    

With regard to the date of claim for TDIU, the Veteran filed his increased rating claims for his psychiatric disability in March 2008 and for his cervical and thoracolumbar spines in May 2009.  During the course of these increased rating appeals, VA secured and the Veteran submitted evidence of unemployability due to his service-connected disabilities.  See June 2008 VA treatment record (Veteran was recently fired from his job at a laminator at a boat company due to tardiness from insomnia from his psychiatric condition); June 2008 VA examination (Veteran was fired from his job and continues to have reduced reliability and productivity from his psychiatric condition); August 2008 VA treatment record (anger and tardiness caused the Veteran to lose his job); February 2009 VA treatment record (discharged from boat laminator job due to conflicts with supervisors); June 2009 VA examination (Veteran is not working due to his psychiatric disability); February 2012 VA psychological examination (Veteran would have difficulty maintaining a consistent work pace for any type of employment, whether active or sedentary). 

Thus, the Board finds a request for TDIU was reasonably raised as part of the March 2008 and May 2009 increased rating claims.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, a claim for TDIU is part of the increased rating claims filed in March 2008 and May 2009.  

Thus, in the present case, the effective date issue for TDIU stems from "increased rating" claims dated in March 2008 and May 2009.  This is significant because different statutory and regulatory provisions apply depending on whether the TDIU claim is considered an original (initial disability) claim - effective date can be no earlier than the date of claim - or one for increased compensation - effective date may go back as much as one year before the date of the claim for an increased rating.  See 38 U.S.C. §§ 5110(a), (b)(2); 38 C.F.R. §§ 3.400(b)(2)(i), (o)(2). 

With regard to the date of entitlement to TDIU, the Board notes that the Veteran first met the schedular criteria for TDIU as of June 10, 2008.  The Veteran had the following service-connected disabilities: generalized anxiety disorder, rated as 50 percent disabling; thoracolumbar spine, rated as 10 percent disabling; cervical spine, rated as 10 percent disabling; a right knee disorder, rated as 10 percent disabling; a left knee disorder, rated as 10 percent disabling; GERD, rated as 0 percent disabling.  Thus, as of June 10, 2008, the combined service-connected disability rating was 70 percent.  See 38 C.F.R. §§ 4.25 (combined ratings table); 4.26 (bilateral factor).  It follows that, as of June 10, 2008, the schedular criteria for TDIU were met at 70 percent.

With regard to the date of entitlement for a TDIU, the Board must now determine when entitlement to TDIU became factually ascertainable.  In other words, a finding must be made as to when the Veteran became unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  The Court has held that a veteran awarded a TDIU resulting from a disability or disabilities already established as service connected is entitled to consideration of 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) (the one-year factually ascertainable rule) in determining the effective date of the TDIU grant.   Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007).  The Court added provided that either § 4.16 criteria are actually met within the one-year period - with either the schedular requirements or an inability to secure or follow a substantially gainful occupation under § 4.16(a) manifesting within the one year period prior to receipt of the TDIU claim, satisfies the "increase in disability" requirement of section 5110(b)(2).  Id. at 33-36.  

In this regard, the Board finds that a TDIU was factually ascertainable within the one-year period before the receipt of the May 2009 claim for an increased rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Specifically, a June 2008 VA treatment record noted that the Veteran was recently fired from his job at a laminator at a boat company due to tardiness from insomnia from his psychiatric condition.  Moreover, a June 2008 VA examination indicated that the Veteran was fired from his job and continues to have reduced reliability and productivity from his psychiatric condition.  He has internal preoccupation that impairs his thinking processes in the form of reduction of processing speed, thought blocking, and possibly some comprehension limitations.  In summary, all of this evidence confirms that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities as of June 10, 2008.  38 C.F.R. § 4.16(a).  

However, the Board observes there is no evidence that a TDIU was factually ascertainable within the one-year period before the receipt of the March 2008 claim for an increased rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Veteran was gainfully employed as a boat laminator in March 2008.  See Social Security Administration (SSA) disability records dated from 2010 to 2012.    

Accordingly, the preponderance of the evidence supports an earlier effective date of June 10, 2008, but no earlier, for the grant of TDIU.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  This is the earliest effective date requested by the Veteran and his attorney.  


ORDER

The issue of entitlement to an increased evaluation in excess of 10 percent for a thoracolumbar spine strain is dismissed.

The issue of entitlement to an increased evaluation in excess of 10 percent for a cervical spine strain is dismissed.

An earlier effective date of June 10, 2008, for the award of TDIU is granted, subject to the law and regulations governing the payment of VA monetary benefits.    



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


